Citation Nr: 0022191	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  98-19 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability, to include the issue of whether a respiratory 
disability is the result of exposure to a toxic herbicide.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1967.  

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDING OF FACT

The claim of entitlement to service connection for a 
pulmonary disorder, to include due to herbicide exposure, is 
not supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a pulmonary disability, 
to include to due herbicide exposure.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The service medical records do not reveal any complaints or 
findings pertaining to a respiratory disorder during the 
veteran's active duty service.  At his separation examination 
in November 1966 he denied any medical history of asthma, 
shortness of breath, pain or pressure in the chest, or 
chronic cough.  On examination, his chest X-ray was negative 
and his lungs and chest were normal.  

The veteran's service personnel records indicate that he 
served in Vietnam from October 1965 to September 1966.

The veteran filed a claim in August 1997 for service 
connection for a respiratory disability as a residual of 
exposure to chemical agents in Vietnam.  His VA medical 
records from the 1990's revealed a series of 
hospitalizations, as well as outpatient treatment for 
respiratory disorders such as chronic obstructive pulmonary 
disease (COPD), bronchitis, and residuals of pneumonia.  His 
discharge summary from July 1991 noted his current complaint 
of shortness of breath.  His history included left lung 
atelectasis in the recent past, a pulmonary embolus and 
pneumothorax approximately twenty years before, COPD, and 
smoking two packs of cigarettes per day.  A chest X-ray 
revealed a left pneumothorax.  The discharge diagnoses were 
spontaneous left pneumothorax and left lung atelectasis.

He was again hospitalized in August 1991 for pulmonary 
complaints.  His medical history included a pulmonary embolus 
twenty years before and pulmonary pneumothorax fifteen to 
twenty years before.  The veteran stated that he had smoked 
for twenty years but quit in July 1991.  The discharge 
diagnoses were resolved spontaneous left pneumothorax, status 
post chest tube placement and pleurodesis, and COPD with mild 
exacerbation.  The veteran was again hospitalized in 
September 1991 for pulmonary complaints.  The diagnosis was 
exacerbation of chronic bronchitis.

The veteran received VA outpatient treatment for his 
respiratory complaints from 1991 to 1999.  The diagnoses 
included COPD, upper respiratory infection (URI), pneumonia, 
chronic bronchitis, asthma, and emphysema.  An opinion of 
June 1993 from a VA treating physician noted the veteran's 
current pulmonary disorders and opined that they would most 
likely worsen in the future.  These records also noted the 
veteran's reported history of exposure to a toxic herbicide 
during his service in Vietnam.  Outpatient records dated in 
June and July 1997 noted assessments of "exposure to agent 
orange."  

In July 1997, the veteran received an Agent Orange Registry 
examination.  His medical history noted the history recorded 
above.  The veteran acknowledged a thirty-plus year history 
of smoking one pack of cigarettes a day.  It was specifically 
noted by the examiner that the veteran had posed the 
question: "Are lung problems related to A.O. [Agent Orange] 
exposure?"  The assessment was ex-smoker with COPD, asthma, 
and twice status post pneumothorax.

Lay statements received in December 1998 discussed the 
veteran's psychiatric problems.  In the veteran's substantive 
appeal (VA Form 9) received in December 1998, he asserted 
that he had watched airplanes spray toxic herbicides 1,000 
feet from where he was stationed in "Cu-Chi South Vietnam."  
He claimed that when he questioned his VA physicians about 
whether his current respiratory ailments were the result of 
exposure to a toxic herbicide, they would ignore him.  
However, the veteran alleged that one physician stated "I am 
not allowed to comment but for your lungs to be in the shape 
they are at your age you would have had to smoke 10 packs of 
cigarettes a day for 30 years."  In February 1999, the 
veteran submitted photocopies of the VA's "Agent Orange 
Brief" which discussed research and programs designed for 
veterans exposed to toxic herbicides in Vietnam.

The RO received in February 1999 a response from the United 
States Armed Services Center for Research of Unit Records 
(Center) that discussed attempts to verify claimed incidents 
from the veteran's military service.  It was revealed that 
military records indicated that toxic herbicides had been 
sprayed by airplane on seven different occasions within the 
vicinity of Cu Chi, Vietnam in 1965 and 1966.  The closest 
that this spraying had come to the Cu Chi location was 17.5 
kilometers (approximately 9 miles).

II.  Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Where a veteran served in active military service in 
Vietnam, and certain chronic disorders become manifest to a 
degree of ten percent or more at any time, or if a 
respiratory cancer becomes manifest to a degree of ten 
percent or more within 30 years, after the last date on which 
the veteran was exposed to a herbicide agent, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1999).  These presumptions are 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(d) (1999).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The legal question to be answered initially is whether the 
veteran has presented evidence of well-grounded claims; that 
is, claims that are plausible.  If he has not presented well-
grounded claims, his appeal must fail with respect to these 
claims and there is no duty to assist him further in the 
development of his claims.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that this claim is not 
well grounded.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) there must be competent evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

As noted above, the veteran had active duty in the Republic 
of Vietnam during the Vietnam War.  He is seeking service 
connection for a pulmonary disability to include due to 
exposure to a toxic herbicide.  The Court has, however, held 
that neither the statutory nor the regulatory presumption of 
exposure to a toxic herbicide is applicable where a veteran 
has not developed a condition enumerated at either 
38 U.S.C.A. § 1116(a) or 38 CFR § 3.309(e).  McCartt v. West, 
12 Vet. App. 164 (1999).  In the current case, the veteran 
has developed multiple pulmonary disorders, however, none of 
the diagnoses listed in his medical records are enumerated as 
a disease resulting from exposure to a toxic herbicide under 
the appropriate laws or regulations.  Thus, it cannot be 
presumed as a matter of law or regulation that the veteran 
was exposed to toxic herbicides during his military service.

The veteran has provided lay evidence of exposure to toxic 
herbicides.  The Center has provided information that these 
herbicides were sprayed in the area of his duties in Vietnam, 
however, none of the recorded spray missions was anywhere 
near the distance to the veteran's base as claimed in his lay 
statement.  His service medical records are silent for any 
treatment of a pulmonary disorder and his separation 
examination of November 1966 indicates that such a disorder 
did not exist at that time.  The medical evidence of record 
does not report a diagnosis for a pulmonary disorder until 
the 1990's and his medical histories do not indicate any 
pulmonary disorder prior to 1971, many years after his 
separation from the military.  

He has alleged that his current pulmonary disorders are a 
result of his claimed exposure to toxic herbicides.  However, 
as a lay person, he is not competent to provide evidence 
regarding the diagnosis of a disability or its etiology.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

There is no medical or competent evidence of record linking 
any pulmonary disorder with any in-service exposure to toxic 
herbicides.  Outpatient records in June and July report an 
assessment of "exposure to "Agent Orange;" however, this 
exposure was not linked to any particular disorder.  Rather, 
this bare assessment appears to be a mere reporting the 
veteran's claimed exposure.   In this respect it is well to 
recall that although an examiner can render a current 
diagnosis based upon his examination of the veteran, without 
a thorough review of the record, his opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993). 

In addition, the veteran appears to claim that one of his 
treating physicians was incredulous at the idea his pulmonary 
disorders were not related to exposure to a toxic herbicide.  
The Court has held that such representations, "filtered as 
[they are] through a layman's sensibilities, of what a doctor 
purportedly said [are] simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  To the extent that the 
veteran is aware that a physician has directly linked a 
current respiratory disorder to service in any manner he is 
hereby informed that he should submit such a statement in 
writing to the VA.  Id.  Standing alone, however, the 
veteran's allegations about what a physician reportedly told 
him cannot be used to establish a well-grounded claim.  In 
fact, the only examination to discuss the etiology of the 
veteran's pulmonary disorders was the Agent Orange registry 
examination of July 1997, and that examiner appears to link 
the pulmonary disorders to the veteran's history of cigarette 
smoking, not exposure to a toxic herbicide.

Therefore, based on the foregoing analysis, the Board finds 
that the claim of entitlement to service connection for a 
pulmonary disability, to include whether it is the result of 
exposure to toxic herbicides, is not well-grounded.  That is, 
there is no competent evidence of a nexus between any current 
pulmonary disorder and the appellant's military service.  
Without such a nexus from a competent source this claim is 
not well grounded.  Therefore, the claim for service 
connection for a pulmonary disability must be denied.

In reaching this decision the Board acknowledges that the 
veteran is in receipt of Social Security disability benefits.  
Without a well grounded claim, however, there is no duty to 
assist the veteran with this claim.  Morton v. West, 12 Vet. 
App. 477 (1999).  Moreover, the veteran has not made a 
proffer of proof indicating that the Social Security records 
would include competent evidence linking a current 
respiratory disorder to service.  Any "duty to assist is not 
a license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim.  In connection with the search for 
documents, this duty is limited to specifically identified 
documents that, by their description, would be facially 
relevant and material to the claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).  Therefore, no further 
development is warranted.
 

ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a 
pulmonary disability, this appeal is denied.


REMAND

In its latest SSOC of March 2000, the RO determined that the 
veteran's claim for service connection for PTSD is well-
grounded.  See 38 U.S.C.A. § 5107.  As the veteran has 
submitted a plausible claim regarding this issue, the Board 
concurs with this determination and finds that further 
development of this issue is required based on the following 
reasons.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor(s).  38 C.F.R. § 3.304(f) (1999).  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999).  In this case, the veteran did not have a military 
occupational specialty associated with combat, (the veteran 
served in Vietnam as a heavy duty truck driver), nor was he 
awarded any decoration for valor.  As there is not sufficient 
evidence to presume that the veteran engaged in combat with 
the enemy, there must be corroborative evidence of the 
claimed in-service stressors.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The 
sufficiency of the stressor is a medical determination and 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  While the claims file 
includes diagnoses of PTSD, these diagnoses of PTSD were 
based upon reported in-service stressors that have not been 
verified.  Verification of the veteran's aforementioned 
reported in-service stressors is necessary.

A review of the claims file indicates that the veteran has 
alleged the following in-service stressors:

1).  Being pinned down in a garbage pit by sniper 
fire soon after arriving in Vietnam in October or 
November 1965.

2).  Witnessing a fellow soldier killed in a bunker 
explosion in the Spring of 1966 at the 1st Infantry 
Division's Petroleum, Oils and Lubrication area in 
"Ben-Wa" (Binh Hoa) Vietnam, by Vietnamese 
children carrying explosives in their knapsacks.

3).  Witnessing a helicopter crash and resulting 
deaths in May or June 1966.

4).  Witnessing the death or serious injury of a 
fellow soldier assigned to the Headquarters 
(Service) Battery, 2nd Battalion, 32nd Artillery 
(2/32) Cu Chi, Vietnam, killed by an exploding 
Claymore mine in August or September 1966.  He 
alleged that this was the only casualty suffered by 
Headquarters (Service) Battery 2/32 during his year 
of service in Vietnam.

The RO tried to verify these stressors with the Center.  A 
reply was received from the Center in February 1999 that 
indicated the information provided by the veteran was not 
detailed enough to provide the needed verification.  However, 
the dates of the casualty sustained by a Claymore mine were 
not provided to the Center.  This information only became 
part of the record during the veteran's VA psychiatric 
examination in March 1999.  Therefore, the Center should 
again be asked to attempt to verify the veteran's claimed 
stressors.  In addition, the Center suggested that Morning 
Reports (MR's) could verify casualties from these attacks and 
could be obtained from the National Personnel Records Center 
(NPRC).  The claims file does not indicate that the RO ever 
attempted to obtain these records or notified the veteran of 
their existence and possible importance to his claim.  On 
remand, the RO should attempt to obtain the relevant MR's of 
the Headquarters (Service) Battery, 2nd Battalion, 32nd 
Artillery, 1st Infantry Division in the noted months in an 
attempt to verify the claimed attacks.  The veteran should 
also be notified of the existence of these records and their 
importance to his claim.

In addition, the record indicates that the veteran is 
currently in receipt of Social Security Administration (SSA) 
disability benefits.  However, the SSA decision that awarded 
these benefits and its underlying medical evidence are not of 
record.  The Court has ruled on the importance of the VA 
obtaining SSA medical evidence when adjudicating claims for 
compensation.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992).  On remand, the RO should attempt to obtain these 
records.

The veteran appears to be receiving ongoing treatment for his 
psychiatric complaints at his local VA Medical Center.  These 
records should be obtained and the RO should try to verify 
the veteran's current address of record.  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he report all treatment and 
evaluation that he received for PTSD 
since service, including the dates and 
locations of any such treatment.  After 
obtaining any necessary authorization, 
the RO should attempt to obtain any such 
records which have not been previously 
incorporated into the claims file to 
include records from VA facilities in 
Syracuse and Binghamton pertaining to 
care for PTSD since March 1999.  The RO 
should also request a copy of the SSA 
decision as well as any medical records 
used by SSA in preparing any decision 
that awarded SSA disability benefits.  
Any and all responses received from these 
requests must be documented in the 
veteran's claims file.  If any record 
specifically identified by the veteran 
cannot be secured the appellant must be 
informed of that fact in writing.

2.  The RO should contact the veteran and 
his representative and request a 
comprehensive statement containing as 
much detail as possible regarding all 
alleged in-service stressors.  The 
veteran's statement should include such 
detail as the dates (within 7 days), 
precise locations, and an itemized 
description of events, exact units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, unit 
assignments, and any other identifying 
details.  The veteran is hereby informed 
that the United States Court of Appeals 
for Veterans Claims has held that asking 
him to provide the underlying facts, 
i.e., the names of individuals involved, 
the dates, and the places where the 
claimed events occurred, does not 
constitute either an impossible or an 
onerous task.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

3.  Thereafter (or after a reasonable 
time has passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all claimed 
stressors.  This summary, a copy of the 
veteran's DD 214 and all associated 
service personnel documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records, 7798 Cissna 
Road, Springfield, Virginia 22150.  The 
Center should be asked to verify the 
occurrence of the incidents and any 
indication of the veteran's involvement 
therein.  This development must be 
undertaken even if the veteran fails to 
provide any additional information 
concerning his claimed stressors. 

4.  The RO should contact the National 
Personnel Records Center, ATTN: NCPMR-O, 
9700 Page Avenue, St. Louis, Missouri 
63132, and request legible copies of 
Morning Reports (DA Form 1) for the 
Headquarters (Service) Battery, 2nd 
Battalion, 32nd Artillery, 1st Infantry 
Division at Cu Chi, Vietnam, for the 
months of October and November 1965, and 
May, June, August, and September 1966 
which pertains to any death or serious 
injury suffered by a member of 
Headquarters (Service) Battery, 2/32.  
The RO should review any records sent by 
the NPRC to determine if they verify any 
of his claimed stressors.  The veteran is 
advised that it is his ultimate 
responsibility to ensure that this 
evidence is received by the VA and 
failure to submit this evidence could 
have an adverse effect on his claim for 
service connection for PTSD.  This 
development must be undertaken even if 
the veteran fails to provide any 
additional information concerning his 
claimed stressors.

5.  The RO should then review the file 
and make a specific written determination 
with respect to whether the veteran was 
exposed to a verified stressor, or 
stressors, in service, and, if so, the 
nature of the specific verified stressor 
or stressors established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

6.  Thereafter, if any claimed in-service 
stressor is corroborated by the evidence 
or if otherwise deemed warranted, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the stressor(s) found by the RO 
to be corroborated by the evidence must 
be provided to the examiner for review, 
the receipt of which should be 
acknowledged in the examination report.  
The examiner must then determine whether 
the veteran has PTSD based on a verified 
stressor.  The examiner is instructed 
that only the verified events listed by 
the RO may be considered as stressors.  
The examiner must utilize the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV) in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the verified stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  
The report of the psychiatric examination 
should be associated with the veteran's 
claims folder.

7.  The veteran's claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and court 
decisions.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a SSOC, which 
includes any additional pertinent law and 
regulations.  The applicable response 
time should be allowed.  This case should 
then be returned to the Board, if in 
order, after compliance with the 
customary appellate procedures.

No action is required of the veteran until he is so informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
decision warranted in this case, pending completion of the 
requested development.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



